Order filed April 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-08-01169-CV
                                 ____________

                      CAROL ANN NORRA, Appellant

                                       V.

 HARRIS COUNTY, TEXAS AND THE STATE OF TEXAS, ACTING BY
           AND THROUGH THE TEXAS COMMISSION ON
              ENVIROMENTAL QUALITY, Appellees


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-47771

                                  ORDER

      On January 29, 2009, this court abated this appeal because appellant
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number . See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed December 19, 2012. The
parties failed to advise this court of the bankruptcy court action.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                   PER CURIAM